     Case 2:20-cv-06637-AB-AGR Document 19 Filed 10/06/20 Page 1 of 2 Page ID #:60




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                       UNITED STATES DISTRICT COURT
8                      CENTRAL DISTRICT OF CALIFORNIA
9
                                               )     Case No. 2:20-cv-06637-AB-AGR
10    LUCINE TRIM, individually and on )
      behalf of all others similarly situated, )
11
      Plaintiff,                               )     NOTICE OF VOLUNTARY
12    vs.                                      )     DISMISSAL OF ACTION WITH
13
      SIMPLY SWEEPS, LP; SPARK                 )     PREJUDICE AS TO DEFENDANTS
      REVENUE, LLC; CREDIREADY,                )     SIMPLY SWEEPS, LP;
14    LLC; INTERNET THINGS, LP; and )                CREDIREADY, LLC; INTERNET
15    DOES 1 through 10, inclusive, and        )     THINGS, LP ONLY AND
      each of them,                            )     WITHOUT PREJUDICE AS TO
16
      Defendant.                               )     THE PUTATIVE CLASS
17                                             )
18
                                               )

19
             NOW COMES THE PLAINTIFF by and through their attorneys to
20
     respectfully move this Honorable Court to dismiss this matter with prejudice as to
21
     defendants SIMPLY SWEEPS, LP; CREDIREADY, LLC; INTERNET
22
     THINGS, LP only and without Prejudice as to the putative Class. Defendant has
23
     not filed an answer or a motion for summary judgment at this time, and no Court
24
     order     is    necessary     pursuant         to           the   Fed.   R.   Civ.   P.
25
     Respectfully submitted this 6th Day of October, 2020,
26

27
                                             By: s/ Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
28
                                               Attorney for Plaintiff



                                       Notice of Dismissal - 1
     Case 2:20-cv-06637-AB-AGR Document 19 Filed 10/06/20 Page 2 of 2 Page ID #:61




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on October 6, 2020with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on October 6, 2020, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/ Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
10
                                               Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
